DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yamamoto (Pub. No.: US 2015/0362988 A1).

Regarding claim 1, Yamamoto teaches a method comprising:
receiving image data from a camera mounted to a vehicle (Fig. 1, camera 104, Para [0017], “In various embodiments, the visual sensor 104 provide suitable resolution to capture and allow determination of, for example, a direction in which a user's eyes are directed, head movements, and even fine and/or quick finger movements. In one approach, the user indication recognition system 100 can contain or be coupled to multiple types of visual sensors 104 that can be physically mounted, placed, or otherwise located such that they can capture physical indication gestures of a user. For example the visual sensors 104 may be placed within the interior of a vehicle, on the front of a television display or computer screen, or within a room to capture indication gestures by a user within the viewing angle of the visual sensors 104.”);
analyzing, by a door control system, the image data to determine whether a user is proximate the vehicle (Fig. 3, Fig. 4 and Fig. 5A-5B, para [0042], “By another example, a user may point out a window toward a garage door and state “open that.” The system may ”. The camera captures the user points at a garage door which indicates the user is proximate to the vehicle); and
responsive to determining that a user is proximate the vehicle, determining whether the user intends to open a garage door based on the image data (Fig. 3, step 314-316, para [0042], “The system may prompt the user to make a selection between the three options to choose the narrowed POI (the garage door in this instance). However, the system may know based on, for example, the historical database that when a current location of a vehicle is within 100 feet of a home address the user almost always wants the garage door opened. In that case, the system may then present the garage door option as the first option to the user.”).

Regarding claim 2, Yamamoto teaches the method of claim 1, wherein the door control system is contained within the vehicle (Fig. 1, Fig. 2, para [0047], communication module 114).

Regarding claim 3, Yamamoto teaches the method of claim 1, further comprising opening the garage door responsive to determining that the user intends to open the garage door (Fig. 3, para [0042],  “By another example, a user may point out a window toward a garage door and state “open that.”” The system determines the user wants to open the garage door based on the user pointing at the garage door and state “open that”).

Regarding claim 4, Yamamoto teaches the method of claim 1, wherein determining whether the user intends to open a garage door includes:
analyzing the user’s current appearance based on the image data; and
determine whether the user intends to open the garage door based on the user’s current appearance (Fig. 3, para [0042], [0045], the system analysis the user’s pointing direction to determine the user is pointing at the garage door).

Regarding claim 10, Yamamoto teaches the method of claim 1, further comprising:
determining the current day and time;
receiving historical data indicating previous days and times that the user opened the garage door; and
wherein determining whether the user intends to open a garage door includes comparing the previous days and times that the user opened the garage door with the current day and time (para [0038], “Either or both of the plurality of POIs or the at least one narrowed POI may be determined (in steps 306 or 312) using environmental data, a time of day,”. Historical time of a day is used to determine the point of interest, such as to open a garage door).

Regarding claim 11, Yamamoto teaches the method of claim 1, further comprising:
receiving audio data from a microphone mounted to the vehicle (Fig. 1, audio sensor 105);
analyzing, by the door control system, the audio data to determine words spoken by the user; and
wherein determining whether a user intends to open a garage door is further based on the words spoken by the user (para [0042], “By another example, a user may point out a window toward a garage door and state “open that.””. The speaks the words “open that” to indicate the user wants to open the garage door).

Regarding claim 19, recites a system that performs the method of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 20, Yamamoto teaches the system of claim 19, wherein the door control system is further configured to generate a command to open the garage door responsive to determining that the user intends to open the garage door (Fig. 3, step 316 and para [0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9, 13-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (Pub. No.: US 2015/0362988 A1) in view of Morris (Pub. No.: US 2010/0149090 A1).

Regarding claim 9, Yamamoto teaches the method of claim 1, wherein the system uses historical information to determine the point of interest but fails to teach further comprising:
receiving historical data indicating the user’s previous appearance when opening the garage door; and
wherein determining whether the user intends to open a garage door includes comparing the user’s current appearance with the user’s previous appearance when opening the garage door.
However, in the same field of gesture system, Morris teaches a gesture recognition system that learns and recognizes a user gesture to perform a specific action. See Fig. 1, para [0037], “In accordance with some aspects, implementation component 110 can be configured to automatically execute the requested action based on historical information related to this user and/or group of users. For example, if the user has established a gesture to indicate a particular action (e.g., through ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto’s vehicle system to learn and to recognize the user’s pointing gesture as a command for open the garage door to improve efficiency.

Regarding claim 13, recites a claim scope that is similar to the combination of claims 1 and 9. Therefore, it is rejected for the same reasons.

Regarding claim 14, Yamamoto in the combination teaches the method of claim 13, wherein detecting a user proximate a vehicle includes analyzing data from at least one sensor mounted to the vehicle (para [0017], “For example, the visual sensors 104 may be placed near a rear-view mirror in a typical vehicle.”).

Regarding claim 15, recites a claim scope that is similar to claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 17, recites a claim scope that is similar to claim 10. Therefore, it is rejected for the same reasons.

Regarding claim 18, recites a claim scope that is similar to claim 11. Therefore, it is rejected for the same reasons.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (Pub. No.: US 2015/0362988 A1) in view of Byrne (Pub. No.: US 2011/0301955 A1).

Regarding claim 12, Yamamoto teaches the method of claim 11, wherein the system uses historical information to determine the point of interest but fails to teach further comprising:
receiving historical data indicating the words previously spoken by the user when opening the garage door; and
wherein determining whether the user intends to open a garage door further includes comparing the current words spoken by the user with words previously spoken by the user when opening the garage door.
However, in the same field of speech system, Byrne teaches a phrase recognition system that learns and recognizes a user phrase to perform a specific action. See Fig. 3 – Fig.4 and para [0015], “Methods and systems predict and learn users' intended commands based on free-”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto’s vehicle system to learn and to recognize the user’s phrase “open that” or “open that garage door” as a command for open the garage door to improve efficiency.

Allowable Subject Matter
Claims 5-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Avila (Pub. No.: US 2014/0181105 A1) teaches a vehicle system that allows the user to point and select a point of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/ZHEN Y WU/Primary Examiner, Art Unit 2685